SMITH, J.
This is an appeal from a judgment and an order overruling a motion for a new trial. The action was brought to recover possession of a disputed strip of land, and the rights of plaintiff and defendant depend upon the correct location of the quarter 'section corner on the east line of section 31, township 119, range 53 W. of the fifth P. M. The plaintiff owned the E. of the N. E. and the defendant the S. E. J4, of said section 31. An issue of fact raised by the pleadings, as to whether the original government quarter section corner was located at a certain point claimed by the plaintiff, or at a certain other place located by the county surveyor and claimed by defendant to be the proper point, was tried to a jury, who appear to have found for the plaintiff under the evidence. Judgment was thereafter entered for plaintiff.
Three asignments of error are presented by the record, viz.: “The court erred: First, in refusing to1 admit defendsmt’s Exhibit A; second, in refusing to admit defendant’s Exhibit B; third, errors in instructing the jury.” Appellant’s counsel have, filed a purported abstract, which consists of more than 100 printed pages. An examination of this abstract does not disclose a single objection by appellant, or a ruling of the court, or an exception entered during the trial. Nor does it disclose an exception to the charge of the court, nor to the giving of any charge upon request, nor to the refusal of any request by appellant. The only exception in the record is to the order overruling the motion for a new trial. In *424this state of the record there is nothing before this court for review, as the assignments of error do not even cover the order overruling the motion for a new trial.
•The judgment of the trial court is affirmed.